VAN ORSDEL, Associate Justice.
This appeal is from the decision of the Commissioner of Patents, denying registration of a trademark consisting of “a series of circumferentially disposed, outstanding blocks or elements, approximately diamond-shaped, and spaced by a series of grooves or lines which intersect each other at right angles, the blocks nr elements being alined on parallel cross-planes.” The goods on which the mark is used are specified as belting, hose, machinery packing, and noilmetallic tires. The diamond-shaped projections, which appellant claims as a trade-mark, are clearly descriptive of the goods on which they are used, since they form a very essential part of the goods itself. In other words, these projections are molded on the face of a rubber tire, either to enhance the wear, or to prevent skidding, or both. Section 5 of the Trade-Mark Act of 1905 (Comp. St. § 9490), among other things, provides “that no mark which consists merely in * * * devices which are descriptive of the goods with which they are used shall be registered.” As suggested in brief of counsel for the Patent Office, “the most accurate way of describing an article is possibly by the article itself.” This case, we think, is clearly ruled by the decisions in Re United States Tire Co., 44 App. D. C. 409. in Re Barrett Co., 48 App. D. C. 586, Bristol Co. v. Graham, 199 Fed. 412, 117 C. C. A. 644, and Daniel v. Electric Hose & Rubber Co., 231 Fed. 827, 145 C. C. A. 647. The decision of the Commissioner of Patents is affirmed.